Jfourtf) Court of
                                       £s>an Antonio,

                                             November 13,2013


                                             No.04-13-00286-CV


                                            Alberto TREVINO, III,
                                                   Appellant


                                                      v.



                              Ethelina Gloria Lopez TREVINO, Individually,
                             and on behalf of the Estate of Alberto Trevino, Jr.,
                                                   Appellee


                        From the 49th Judicial District Court, Zapata County, Texas
                                             Trial Court No. 8,257
                                 Honorable Jose A Lopez, Judge Presiding



                                                ORDER


Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           The court has considered the appellee's motion for en bane reconsideration, and the motion is
DENIED.


It is so ORDERED on November 13th, 2013.                                        PER CURIAM


                                                                                    O
ATTESTED TO:




Keith E. Hottle
Clerk of Court